—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered November 20, 1991, convicting her of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant cites to numerous instances of alleged prosecutorial misconduct committed upon summation, during the People’s opening statement, and otherwise during trial, only a few contentions in this regard have been properly preserved for appellate review (see, CPL 470.05 [2]) and we decline to review the others in the exercise of our interest of justice jurisdiction. Of the summation contentions which were preserved for our review, we find that no remarks substantially prejudiced the defendant’s trial or exceeded the bounds of permissible rhetorical comment (see, People v Galloway, 54 NY2d 396) and we find that the other cited instances of alleged prosecutorial misconduct also did not constitute reversible error (cf., People v Hicks, 102 AD2d 173).
Upon our review of the court’s charge, we find that the instructions "adequately conveyed to the jury the appropriate standards” (People v Graziano, 151 AD2d 775, 775-776).
We have considered the defendant’s remaining contentions and find them to be without merit. Eiber, J. P., O’Brien, Santucci and Joy, JJ., concur.